DENIED and Opinion Filed December 10, 2020




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00606-CV

                           IN RE JEROME JOHNSON, Relator

             Original Proceeding from the 291st Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. F01-53637-JH

                           MEMORANDUM OPINION
             Before Chief Justice Burns1 and Justices Osborne and Reichek
                            Opinion by Chief Justice Burns
        In this original proceeding, Jerome Johnson petitions for a writ of mandamus

to compel the trial court to issue appealable written findings denying relief on his

motion seeking forensic DNA testing. See TEX. CODE CRIM. PROC. ANN. art. 64.005

(allowing appeal in DNA testing proceeding in same manner as other criminal

appeals). Relator has also filed motions for disclosure, discovery, and inspection of

various records; to appoint counsel; and to conduct a court of inquiry to examine his

allegations of prosecutorial misconduct and a conspiracy against him between the


    1
      The Honorable David L. Bridges, Justice, participated in the submission of this case; however, he did
not participate in the issuance of this memorandum opinion due to his death on July 25, 2020. Chief Justice
Robert Burns has substituted for Justice Bridges in this cause.
trial court judge who presided over his trial and the prosecutor. We deny relator’s

petition and his pending motions.

      Upon completion of DNA testing, the DNA testing statute obliges the trial

court to conduct a hearing and issue a finding establishing “whether, had the results

been available during the trial of the offense, it is reasonably probable that the person

would not have been convicted.” See id. art. 64.04. A written finding would be

necessary before relator can appeal the trial court’s ruling. See id. art. 64.05.

Conducting the hearing and issuing a formal finding is a ministerial duty for the trial

court. In re Jackson, 238 S.W.3d 603, 605 (Tex. App.—Waco 2007, orig.

proceeding).

      Relator’s evidence shows the trial court ordered testing and counsel sent

relator a copy of the testing results, dated September 11, 2019, which appears to

show relator’s DNA profile is a match to the vaginal swab from the victim. In a

November 21, 2019 letter to the trial court, relator narrates that counsel told him

counsel would present the matter to the trial court to make findings in accordance

with article 64.04. Relator alleges, but does not prove, that the trial court has never

entered written findings in his DNA proceeding.

      Relator bears the burden to provide the Court with a sufficient record to show

his entitlement to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992); In re Long, 607 S.W.3d 443, 446 (Tex. App.—Texarkana, orig. proceeding).

To meet his evidentiary burden, rule 52.3(k)(1)(A) requires the relator to file an

                                          –2–
appendix with his petition that contains “a certified or sworn copy of any order

complained of, or any other document showing the matter complained of.” TEX. R.

APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires the relator to file with the petition “a

certified or sworn copy of every document that is material to the relator’s claim for

relief that was filed in any underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).

      The Court granted relator’s motion to supplement the mandamus record with

documents relator filed as part of a previous mandamus proceeding involving the

same subject matter. See In re Johnson, No. 05-19-00725-CV, 2019 WL 3852654

(Tex. App.—Dallas Aug. 16, 2019, orig. proceeding) (mem. op.).

      Relator attached to his petition: (1) a list of the documents he had filed in

cause no. 05-19-00725-CV showing his efforts to obtain post-conviction DNA

testing; (2) a November 21, 2019 letter he wrote to the trial court complaining about

trial counsel and asking the trial court to forward testing results directly to him; (3)

a copy of the DNA report relator received from counsel; and (4) an October 7, 2019

letter relator sent to counsel complaining about counsel’s performance and the lack

of activity on his case.

      Relator’s documents show what he has filed with the trial court and what he

has received from counsel, but they do not show what actions the trial court has taken

or failed to take after ordering the State to respond to the motion for testing. Relator

has not provided the Court with a docket sheet or other evidence showing the trial

court has not issued findings on his DNA testing proceeding. See TEX. R. APP. P.

                                          –3–
52.3(k)(1)(A); In re Vasquez, No. 05-15-00592-CV, 2015 WL 2375504, at *1 (Tex.

App.—Dallas May 18, 2015, orig. proceeding) (mem. op.) (concluding relator failed

to show grounds for mandamus absent docket sheet or other evidence that the trial

court had not acted on motion); In re Creag, No. 12-17-00191-CV, 2017 WL

2665987, at *1 (Tex. App.—Tyler June 21 2017, orig. proceeding) (mem. op.)

(concluding relator not entitled to mandamus to rule on motion to correct bill of costs

where mandamus record did not include evidence, such as docket sheet, showing

trial court had not ruled on motion). Without a record showing what actions the trial

court has taken or failed to take, relator cannot show that he is entitled to mandamus

relief. See Vasquez, 2015 WL 2375504, at *1.

      Accordingly, we deny the petition for writ of mandamus without prejudice to

refiling with proper supporting documentation. We deny all pending motions.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

200606F.P05




                                         –4–